ACCEPTED
                                                                                                                                              11-18-00131-cr
                                                                                                                                ELEVENTH COURT OF APPEALS
                                                                                                                                          EASTLAND, TEXAS
                                                                                                                                           5/29/2018 1:16 PM
                                                                                                                                       SHERRY WILLIAMSON
                                                                                                                                                      CLERK


Please wait...
If this message is not eventually replaced by the proper contents of the document,FILED IN
                                                                                   your PDF
                                                                            11th COURT OF APPEALS
viewer may not be able to display this type of document.                       EASTLAND, TEXAS
                                                                                                               05/29/18 1:16:29 PM
You can upgrade to the latest version of Adobe Reader for Windows®, Mac, or Linux® by
                                                                       SHERRY WILLIAMSON
visiting http://www.adobe.com/go/reader_download.                              Clerk

For more assistance with Adobe Reader visit http://www.adobe.com/go/acrreader.
Windows is either a registered trademark or a trademark of Microsoft Corporation in the United States and/or other countries. Mac is a trademark
of Apple Inc., registered in the United States and other countries. Linux is the registered trademark of Linus Torvalds in the U.S. and other
countries.